Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the applied prior art, Onuki, WO2019/163435 (citations to English-language equivalent US2020/0360901). Onuki generally teaches cerium-ziconium mixed oxides and suggests the inclusion of sodium. See [0031]. Claims 1 and 21 (on which all other claims depend) require sodium in the mixed metal oxide and contain the product-by-process limitation which requires sodium carbonate be used as the precipitation agent. It is noted that Onuki does not include sodium in its examples and does not mention any advantage from the inclusion of sodium. Applicant shows in Table 1 of the specification that the presence of sodium, provided by the sodium carbonate precipitation agent, leads to an unexpected result, in particular an increase in the oxygen storage capacity. This showing is sufficient to overcome the prima facie case of obviousness.
Wright et al., Adv. Mater. 2007, 19, 4500-4504, is another close prior art reference. Wright teaches a sodium-containing ceria-zirconia composite oxide with the formula Na0.1Ce0.26Zr0.64O1.85 · 0.7 H2O. See the first paragraph on page 4502. However, the formula of Wright does not correspond to the formulas required by claims 1 and 21 and there is no teaching or suggestion in Wright that would render obvious changing the formula to meet the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736